Citation Nr: 0120728	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, to include service in the Republic of Vietnam.  
The veteran's awards and decorations include the Vietnam 
Service Medal.  There are no combat awards or decorations 
reported.  The DD-214 indicates that the veteran's military 
occupational specialty was as a wheeled vehicle mechanic, 
assigned to the 79th Transportation Company.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which denied the veteran's reopened claim seeking 
service connection for PTSD.  In April 2001, the veteran, 
accompanied by his wife and his representative, testified at 
a Travel Board hearing before the undersigned Member of the 
Board.  A transcript of that hearing is of record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this statute eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, and 
for other evidentiary development as detailed below, a remand 
is required.  


REMAND

A review of the file indicates that there is a further VA 
duty to assist the veteran in developing evidence pertinent 
to his claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5107(a), 5108, 7105 (West 1991& Supp. 2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.103, 3.159 
(2000).  

Service connection for PTSD requires: (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  38 C.F.R. 
§ 3.304(f) (2000).  See Gaines v. West, 11 Vet.App. 353, 357 
(1998), citing Cohen v. Brown, 10 Vet.App. 128 (1997), and 
Suozzi v. Brown, 10 Vet.App. 307 (1997).

The RO denied the veteran's claim for service connection for 
PTSD primarily on the grounds that there was no credible 
evidence of an inservice stressor, as required by the above 
regulation.  The veteran alleges that PTSD stressors occurred 
during the time that he was in Vietnam, in that he drove a 
truck with which he picked up downed helicopters and planes, 
and he saw a lot of dead bodies.  At his hearing in April 
2001, he provided the name of a good friend of his who died 
in Vietnam.  He indicated that he picked up the wrecked and 
ruined helicopter in which this friend was killed.  All that 
was left of his friend, William Esposito, were the soles of 
his shoes and his belt buckle, as the aircraft had burned 
upon crashing.  The veteran has reported that this friend 
died on November 11, 1965.  He provided photographs to 
corroborate this incident.  He also testified that there were 
times when he was fired upon by the enemy.  Also, both at his 
Travel Board hearing and in his Appeal to the Board on VA 
Form 9, the veteran identified an incident when he was 
dispatched to retrieve a crashed C-130 cargo aircraft, and 
encountered the partial remains of the crew in the cabin.

The Board notes that the veteran's service records do not 
indicate that he engaged in combat, nor is there other 
official evidence that he engaged in combat.  Thus, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service, and such a stressor must 
be established by official service records or other credible 
supporting evidence.  Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

There is no indication that attempts have been made to 
corroborate the veteran's statements of stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Therefore, additional development is required 
for an adequate determination of this appeal.  The Board 
recognizes that the RO did not have the benefit of the 
information presented by the veteran at his April 2001 
hearing before the undersigned, when it adjudicated this 
case.

Accordingly, the case is remanded for the following:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the veteran, with the 
assistance of his representative, should 
be provided an opportunity to submit 
additional information in support of his 
claim, to include any specific 
information which might be helpful in 
verifying in-service stressors to support 
a diagnosis of PTSD.

3.  Thereafter, the RO should review the 
file and prepare a summary of all of the 
claimed stressors reported in the 
statements and examination reports, 
including those detailed above.  This 
summary, and all supporting documents 
regarding the veteran's claimed 
stressors, should be sent to USASCRUR at 
7798 Cissna Road, Springfield, VA 22150-
3197.  The USASCRUR should be requested 
to verify, if possible, the occurrence of 
the incidents described and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify any other agency or department 
which might be capable of providing such 
information, and the RO should conduct 
follow-up inquiries accordingly.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of such specific stressor or 
stressors.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

5.  If, and only if, the RO finds that 
the veteran has one or more verified 
stressors, the veteran should be afforded 
a VA psychiatric examination.  The claims 
folder, including a copy of this Remand 
decision, should be made available for 
review by the examiner in conjunction 
with the examination.  The examiner 
should be informed as to which stressors 
have been verified for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and, if so, which stressor(s) support 
that diagnosis.  The examination should 
include all appropriate tests and 
evaluations, as indicated.  The examiner 
should utilize the Diagnostic and 
Statistical Manual for Mental Disorders, 
4th ed. (DSM-IV) in arriving at the 
appropriate diagnosis.  If the examiner 
finds that PTSD is related to stressors 
other than those claimed to have occurred 
in service, it should be so noted and 
explained.  Finally, if there are found 
to be any other psychiatric disorders 
present, the examiner should attempt to 
distinguish the symptoms of each one from 
the claimed PTSD.  

6.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this 
Remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal, considering all applicable laws 
and regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, of otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



